OPINION OF THE COURT
Per Curiam.
Respondent was admitted to practice as an attorney and counselor-at-law in the State of New York by this court on August 27, 1971. On May 20, 1986, a judgment of conviction *73was entered against him in the United States District Court for the Western District of New York, after a jury trial, of four misdemeanor counts of willful failure to file income tax returns for the years 1979 through 1982, all in violation of 26 USC § 7203. Thereafter, on July 17, 1986, he was automatically suspended from the practice of law by order of this court pursuant to Judiciary Law § 90 (4) (f).
Respondent was convicted of a serious crime as defined by Judiciary Law § 90 (4) (d), and his conduct constitutes a violation of Code of Professional Responsibility, EC 1-1, EC 1-5 and DR 1-102. He should be suspended from the practice of law for a period of six months commencing on July 17, 1986 and until further order of this court.
Dillon, P. J., Callahan, Doerr, Denman and Green, JJ., concur.
Final order of suspension entered pursuant to Judiciary Law § 90 (4) (g).